DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,668,209 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/24/2022, has been considered by the examiner.

REASONS FOR ALLOWANCE
Claims 1-25 are allowed over the prior art of record as amended by the applicant on 01/04/2020.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 1, 15, 21, 22, and 23.
The closest prior art of record is Slettenmark (USPN 5,417,663); Chattaraj et al. (PGPub 2016/0095987); Hooper et al. (PGPub 2002/0087147); Ley et al. (USPN 6,361,780); Servas et al. (USPN 4,743,371); and MacCallum, Jr. (USPN 2,248,006).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising an ambulatory infusing device, comprising: 
a housing; 
a reservoir having an end wall and defining an interior volume; 
a divider wall associated with the housing, located a first distance from the reservoir end wall, and having an inner surface that faces into the reservoir interior volume; and 
a filter assembly including 
a filter assembly housing with a housing filter portion having a filter supporting volume, 
a filter located within the filter supporting volume, and 
a bubble guard.
Specifically, regarding independent claims 1-20, the prior art to Slettenmark, Chattaraj, Hooper, Ley, Servas, and MacCallum, Jr., either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features, as claimed;
wherein the bubble guard includes a bubble guard wall and at least one bubble guard aperture that extends through the bubble guard wall, associated with the filter assembly housing such that the bubble guard wall is located in spaced relation to the filter and the at least one bubble guard aperture is located a second distance from the reservoir end wall that is less than the first distance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/30/2022